—In a matrimonial action in which the parties were divorced by judgment dated May 26, 1988, the defendant appeals from so much of an order of the Supreme Court, Westchester County (Nicolai, J.), dated March 31, 1995, as, upon granting the plaintiffs motion to reargue the defendant’s motion for entry of a Qualified Domestic Relations Order, vacated a Qualified Domestic Relations Order entered December 22, 1992, and directed the defendant’s counsel to prepare an amended Qualified Domestic Relations Order which provides, inter alia, that "at such time as defendant commences receiving his pension benefit and continuing thereafter during their lifetime, defendant, Daniel A. Donnellan, is hereby directed to pay to the plaintiff, Donna Donnellan Polito, thirty (30) percent of his pension benefit each month or *820each year, however the benefit is paid to defendant by the retirement plan”.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court did not improvidently exercise its discretion when it directed the defendant’s counsel to amend the Qualified Domestic Relations Order.
The defendant’s remaining contentions are without merit.
Mangano, P. J., Miller, Sullivan and Florio, JJ., concur.